      Case 1:20-cv-00905-PGG-JLC Document 120 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT G. LOPEZ,

                            Plaintiff,

                -against-                                           ORDER

 NIKE, INC., et al.,                                        20 Civ. 905 (PGG) (JLC)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                On February 16, 2021, this Court granted motions to dismiss filed by Defendants
Bloomingdale’s, Inc., Nordstrom, Inc., and Urban Outfitters, Inc. (See Feb. 16, 2021 Order
(Dkt. No. 118)) On February 17, 2021, the Clerk of Court terminated the case, even though
Plaintiff’s claims against other Defendants remain pending. Accordingly, the case is to be
reopened, and the judgment on February 17, 2021 (Dkt. No. 119) is vacated.

              Chambers will mail a copy of this order to Plaintiff and note service on the
docket.

Dated: New York, New York
       February 18, 2021
